 In the Matter ofMISSOURIUTILITIES COMPANYandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, AFL, LOCAL UNION B-702Case No.14-R-766.Decided December 24,1943Mr. R. B. Oliver, Jr.,of Cape Girardeau, Mo., for the Company.Messrs. J. 0. Jonesand H.E. Nunn,ofWest Frankfort, Ill., for theUnion.MissesMuriel J. LevorandFrances Lopinsky,of counsel to theBoard.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of ElectricalWorkers, AFL, Local Union B-702, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Missouri Utilities Company, Cape Girar-deau,Missouri, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Keith W. Blinn, Trial Examiner. Said hearing was held atCape Girardeau, Missouri, on October 14, 1943.The Company and'the Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, to introduce evi-dence bearing on the issues, and to file briefs with the Board.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.The Company made a motion to dismiss the petition alleging theUnion's failure to show substantial interest up to the time of the hear-ing.Ruling was reserved to the Board. The motion is hereby deniedfor reasons hereinafter set forth.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMissouri Utilities Company, a Missouri corporation with its prin-cipal office at Cape Girardeau, Missouri, is engaged in the manufacture54 N. L. R. B., No. 7.37 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDand distribution of electrical energy, gas, light, and water.TheCompany, formerly a subsidiary of Community Power & Light Com-pany, was reorganized in accordance with an order of the Securitiesand Exchange Commission, and is now an independent utility with itsstock held in substantially all the States of the United States.Duringthe year 1942 the Company purchased 41,332 tons of coal and 16 car-loads of oil, which were shipped from points outside the State ofMissouri; household appliances valued at $46,427 and service equip-ment valued at approximately $86,644, of which the major portion wasshipped from points outside the State of Missouri; and natural gasvalued at $121,209, which originated in the State of Texas.The Com-pany's total revenue during the year 1942 amounted to $1,818,639, ofwhich $1,316,000 was received from the sale of, electrical energy.Among the Company's customers are such instrumentalities of inter-state commerce as the "Frisco," Missouri Pacific and the Cotton BeltRailroads, Ozark Trails Bridge Company, Western Union TelegraphCompany, Southeastern Missouri Telephone Company, and RadioStation KFBS.The Company also numbers among its customersUnited States Government Post Offices and aircraft landing fields, andnumerous firms engaged in interstate commerce.The Company admits, and we find, that it engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, Local UnionB-702, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated August 13, 1943, the Union asserted a claim torepresent a majority of,the Company's production, construction, andmaintenance employees, and requested a conference for collectivebargaining purposes.The Company refused to recognize the Unionas the bargaining agent of its employees on the ground that it doesnot represent a majority of them.A statement of the Regional Director introduced into evidence atthe hearing indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'' The RegionalDirectorreported that the Union submitted 56 designations,of which 50bore apparently genuine original signatures corresponding with names on the Company'spay roll of September 15, 1943,which contains 124 names.The Con'panyargues thatsince the Union did not produce cards for a majority of its employees,it has not shown asubstantial interest.There is no merit in this contention.SeeMatter of JamesDoak,Jr., Co.,52 N. L.R. B. 378. MISSOURI UTILITIES COMPANY39We find that a questionaffectingcommerce hasarisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union claims as appropriate for collective bargaining purposesa unit composed of the production, construction, and maintenanceemployees of the Company's Cape Girardeau Group, with certaininclusions and exclusions noted below.The Company contends thatthe Senath-Paragould Group should be included in the unit, or, inthe alternative, that the employees at Senath should be included, ex-cluding the Paragould employees in accordance with the Union's claimthat they do not come within its jurisdiction.The Union has limitedits organizational efforts to the employees in the Cape GirardeauGroup.The Company operates four small systems of power stations andtransmission lines called, respectively, theWestern, the Central, theCape Girardeau, and the Senath-Paragould Groups.The Companyclaims that the last two groups together constitute a single divisionknown as the Southeastern Missouri Division.Both groups are underthe general supervision of T. A. Martin, assistant general managerand division engineer, stationed at Sikeston, and L. A. Byron, chiefproduction engineer, stationed at Cape Girardeau.However, em-ployees with diverse titles, having authority which varies with thenumber of employees involved, exercise supervision over the employeesat the sundry locations and plants which comprise the groups.Billsare issued from various localities for the surrounding area; Senathand Paragould are among these places.The Cape Girardeau Groupis not physically connected by electric transmission lines to the Senath-Paragould Group ; the closest point between the transmission lines ofthese two groups is 39 miles; the closest point between locations whereemployees are regularly stationed is 53 miles.Although the electricenergy in the Cape Girardeau Group is produced by the Company atvarious electric generating plants located within that group, the elec-tric power for the Senath-Paragould Group is purchased from anoutside source, the electric plant at Paragould being a reserve sourceused only during peaks.Cape Girardeau is in constant communica-tion with other localities in that group; hourly signals are exchangedbetween the Cape Girardeau and Poplar Bluff plants by frequencycontrol.There is no such connection system between the Senath-Paragould Group and the Cape Girardeau Group. There is littleinterchange of employees between the Cape Girardeau and Senath-Paragould groups. It appears that 'on only one occasion since 1927did employees from Senath work at Cape Girardeau, and reverse 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransfers are limited to the annual working of two meter testers fromthe Cape Girardeau Group at Senath for 2 weeks during the cottonseason, and to rare emergencies amounting to four occasions duringthe 2-year period prior to the hearing.Employees in similar jobclassifications throughout the entire system have similar duties, andthe same rules, policies, and benefits likewise are extended to all em-ployees.From this record it is clear that the employees of the CapeGirardeau Group constitute an integrated and identifiable group, whichcan effectively function as a unit for the purposes of collective bar-gaining 2 pending organization of employees in other divisions.Underthese circumstances, we find that a unit limited to the employees inthe Cape Girardeau Group is appropriate.Our finding in thisrespect, however, does not preclude a later determination that a largerunit is appropriate when effective organization has extended to em-ployees in other parts of the Company's system.'The Union desires the exclusion from the unit of ice plant em-ployees since they are within the jurisdiction of a different labororganization.The Company requests their inclusion on the -groundthat the distribution of electric energy is dependent on these employees.Gas and water department employees who have no connection witheither the generation or distribution of electric power, are includedin the proposed unit.At Sikeston and Charleston the ice plant and the electric plant arehoused in the same building. It appears that the ice plant employeesare required to be qualified electricians.They operate electric circuits,and must be familiar with the plant switchboard, which they operateduring emergencies. It would be necessary for the Company tomaintain electricians for the purpose of doing the switching at theSikeston plant irrespective of whether part of their time was employedin ice manufacturing.Certain of the ice plant employees work withthe local line gangs during the winter months, or when their presenceis not necessary at the ice plant. In connection with the ice plant it-self, these employees must operate electric motors and other facilities.In view of these circumstances, we find that-the work of the ice plantemployees is integrated with the work of the regular electrical em-ployees, and we shall accordingly include them in the unit.The Company lists-on its pay roll the following classificationswhich are customarily held to be supervisory.The Company con-tends, however, that the titles are given for long and meritoriousservice and do not carry' with them supervisory authority.Bothparties seek to include the employees so classified.2In a former proceeding,Matter of Missouri Utelities Company,43 N. L. R. B. 908, theCompany urgedthe appropriateness of a unit coincidingwith the CapeGirardeau Group.Matter of Central Maine Power Company,45 N. L.R. B. 328. MISSOURI UTILITIESCOMPANY41Boilerforemenelectric.There is one employee classified as"boiler foreman electric,"atCape Girardeau,whose job consistslargely of checking the boiler operations,the quantity of water, andthe functioning of the automatic devices.He does not have author-ity over thefiremen, although he may call the lowness of the waterto a fireman's attention.He has no authority to change,or to recom-mend effectively changes in the status of fellow employees.We shallinclude the boiler foreman electric in the unit.Foremen, line foremen,and "local managers."Foremen and lineforemen work in company with and direct the activities of fromthree to six employees.They spend 75 to 80 percent of their timedoing the work oflinemen.The "local managers"atLilbourn,Chaffee, and Fornfelt,do substantially the same work as foremenand line foremen.None of these employeeshas authority to changeor to recommendeffectivelychanges in the status of employees.However,each is the highest in authority in his own sphere ofaction.To the public and tothe men working with him, he is therepresentative of management.We shall,therefore,exclude fore-men, line foremen and all local managers from the unit. 4There are certain other employees of the Company classified aschief operators,chiefengineers,andchiefplant engineers,whom theUnion seeks to exclude from the unit and the Company to include.Since theyhave authorityto recommend effectively changes in thestatus of their fellow employees,we find that they are supervisoryemployees and we shall exclude them as such.The Unionseeks to exclude and theCompany toinclude an em-ployee classifiedas yardmanand helper.Approximately 50 percentof this employee's time is spent in yard work and the remainder asjanitor and general handy man.Since the unit sought by the Unionis an industrial one, and since a substantial portion of the time ofthe yardman and helper is spent on work similiar to that of a gen-eral utility man, we shall include him within the unit.We find thatallproduction,construction,and maintenance em-ployees of the Company'sCape Girardeau Group ,5 including iceplant employees,the yardman and helper,and the boiler foremanelectric, but excluding foremen and line foremen,all local managersincluding those stationed at Lilbourn, Chaffee, and Fornfelt, chiefoperators,chief engineers,chief plant engineers,and all supervisoryemployees having authority to hire, promote,discharge,discipline,4 SeeMatter of Maryland DrydockCo.,49 N. L. It. B. 733 ;Matter of Virginia Electric hPower Co,49 N. L. R. B. 1095;Matter of Milwaukee Gab LightCo., 49 N. L. R. B. 1398;Matter of Rockland Light c• Power Co,Inc.,53 N. L R. B 798."Cape Girardeau,Poplar Bluffs, Charleston,Sikeston,Fornfelt, Chaffee, Gordonville,Dutchtown,Ancell,Illmo, Delta, Kelso, Commerce,Benton, Oran,Morley, Blodgett, Van-duser,Bertrand,Anniston,East Prairie, Matthews, Canalou, Morehouse,Essex,Dexter,Bloomfield,Bernie, Townley, Parma, Catron,Lilbourn, Risco, Dudley, Fisk,and Crowder. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDor otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Missouri UtilitiesCompany, Cape Girardeau, Missouri, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately'preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby International Brotherhood of ElectricalWorkers, AFL, LocalUnion B-702, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.-